Citation Nr: 1606981	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a neck condition.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee condition, secondary to a service-connected left knee condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right knee condition.  

5.  Entitlement to service connection for a left arm and shoulder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for a right knee condition, secondary to the Veteran's service-connected left knee and right arm condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2009 decision, the Board denied entitlement to service connection for a neck condition on the basis that there was insufficient evidence establishing a nexus between the Veteran's neck condition and his military service.

2.  Evidence received since the December 2009 Board decision relates to the basis for the prior denial. 

3.  In an April 2008 decision, the Board denied entitlement to service connection for a right knee condition on the basis that there was insufficient evidence establishing a nexus between the Veteran's knee condition and his military service.

4.  Evidence received since the April 2008 Board decision relates to the basis for the prior denial.

5.  The Veteran's neck condition first originated during his military service.  


CONCLUSIONS OF LAW

1.  The December 2009 Board decision that denied entitlement to service connection for a neck condition is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

2.  Evidence received since the December 2009 Board decision with regard to entitlement to service connection for a neck condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2008 Board decision that denied entitlement to service connection for a right knee condition is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

4.  Evidence received since the April 2008 Board decision with regard to entitlement to service connection for a right knee condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History for a Neck Condition and a Right Knee Condition

In March 2005, the RO denied service connection for a neck condition, and the Veteran perfected an appeal.  In March 2006, the Board denied service connection for a neck condition, finding that the Veteran's service medical records and separation examination are negative for any symptoms of a neck problem while in service, and there was no indication of a nexus between the Veteran's neck condition and his time in service.

In April 2008, the Court remanded the neck claim to the Board, directing the Board to order examinations for the Veteran.  In December 2009, after the Veteran underwent the examination, the Board denied the claim, finding that residuals of a neck injury were not manifest during active service, and were not shown to have developed due to an incident in service. 

In March 2007, the RO denied service connection for the Veteran's right knee condition, and the Veteran perfected an appeal.  In April 2008, the Board denied service connection for a right knee condition, finding that the Veteran's service medical records were negative for any complaint of, or treatment for, a right knee disorder. 

Reopening and Entitlement to Service Connection for a Neck Condition and Right Knee Condition

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a December 2009 and April 2008 Board decisions, the Board denied the Veteran's claims for residuals of a neck injury and a right knee condition.  The decision is final. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

Concerning the Veteran's neck condition, at the time of the December 2009 Board decision, the evidence of record included treatment reports, the Veteran's service treatment records, and affidavits from the Veteran's fellow soldiers.  The Board denied the Veteran's claim, finding that residuals of a neck injury were not manifest during active service, and was not shown to have developed due to an incident in service.  

Relevant evidence received since the December 2009 Board decision includes treatment records, and a statement submitted by the Veteran's treating physician opining that the Veteran's neck condition may be related to his time in service. 

Concerning the Veteran's right knee condition, at the time of the April 2008 Board decision, the evidence of record included treatment reports and the Veteran's service treatment records.  The Board denied the Veteran's claim finding that the Veteran's service medical records were negative for any complaint of, or treatment for, a right knee disorder.

Relevant evidence received since the April 2008 Board decision includes treatment records demonstrating a knee injury, and the Veteran's contentions that his current knee injury is secondarily related to his service-connected left knee condition. 

In this case, the Board finds the application to reopen the previously denied claims for service connection for right knee and neck will be granted, because the evidence submitted after the December 2009 and April 2008 Board decision is new and material.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  The new evidence directly relates to the Board's prior denials.  The threshold to reopen a claim is low, and that threshold has been met in this case.  Shade, 24 Vet. App. at 118.

Neck Condition

The Veteran contends that he is entitled to service connection for the residuals of a neck injury.  For the following reasons, the Board finds entitlement to service connection for a neck injury is warranted.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the evidence reveals the following: the Veteran believes his current neck disability is caused by an in-service incident in which the Veteran fell and struck his head while attempting to climb into a truck in February 1966.  

The Veteran's service treatment records do not mention such an incident, but the Veteran submitted two sworn affidavit statements from fellow soldiers.  One solider recalled the Veteran falling off a truck and striking his head on a metal supply room door.  He said he assisted in escorting the Veteran to the dispensary, and that, following the fall, the Veteran complained of severe pain in his neck and appeared stiff and sore for several months following the injury.

The second individual said that he witnessed the Veteran complain of a severe pain in his neck on several occasions following the fall, and that he appeared stiff and sore for several months after. 

In a Compensation and Pension (C&P) examination in February 2009, the Veteran complained of progressively worsening neck pain, with left arm radiculopathy, since 1966.  The examiner diagnosed the Veteran with mechanical cervical muscle strain with cervical disc disease and left arm radiculopathy.  With respect to etiology, the examiner stated that it would be resorting to mere speculation to opine as to whether the Veteran's neck disability was attributed to service.  

In June 2009, a VA medical expert reviewed the Veteran's file, without examining the Veteran, and concluded that the Veteran's neck disability was not likely attributable to his military service.  The examiner did not proffer a rationale for his conclusion.

In December 2015, the Veteran's physician submitted a statement concluding that it was reasonable to assume that the Veteran's fall caused or at least significantly contributed to his neck and arm pain and numbness.  

The first and second criteria of 38 C.F.R. § 3.303(a) requires competent evidence of a current disability and an in-service injury or aggravation of a disease or injury to establish service connection.  In this situation, several examiners have diagnosed the Veteran with cervical disc disease. 

Moreover, the Veteran contends-and the contention is supported by the sworn affidavits from fellow soldiers-that he sustained an injury while in service.  The Board finds these statements probative, for they describe the incident, describe the aftermath, and relate the Veteran's behavior following the incident.  Thus, the Board finds that the evidence in favor of a current disability and an in-service injury is at least in equipoise.  Accordingly, the Board finds that the Veteran suffers from a neck condition and sustained an in-service neck injury.  

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  The VA examiner in June 2009 opined that it was less likely than not that the Veteran's neck disability was related to his injury in service.  The examiner offered no rationale for his conclusion.  Accordingly, the Board finds the examiner's conclusion to be less probative.

On the other hand, the Veteran's treating physician declared that he believed it was reasonable to assume the Veteran's fall caused or at least significantly contributed to his neck and arm pain and numbness.    

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.   Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for residuals of a neck injury is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 

ORDER

The application to reopen the claim of entitlement to service connection for residuals of a neck injury is granted.

The application to reopen the claim of entitlement to service connection for a right knee condition, secondary to the Veteran's left knee condition, is granted.

Service connection for a neck condition is granted.


REMAND

The Veteran warrants he is entitled to service connection for a right knee condition, secondary to the Veteran's service-connected left knee condition; and a left arm and shoulder condition.  For the following reasons, the Board finds remands are warranted for additional examinations. 

Concerning the Veteran's arm condition, a review of the evidence reveals the following:  The Veteran states that he suffers from left arm numbness and elbow pain, as well as pain in his right knee, due to his service-connected left knee condition. 

Concerning the Veteran's left arm condition, while in service the Veteran suffered from left arm complications: in October 1966, a screwdriver embedded in the Veteran's left arm, and in November 1966, the Veteran was treated for left arm cellulitis.

When the Veteran underwent a C&P examination in May 2013, the examiner diagnosed the Veteran with asymptomatic degenerative joint disease.  In concluding the Veteran's condition was not related to his time in service, she offered as evidence for her conclusion that there were no medical notes relating to the Veteran's shoulder or elbow in service.

In December 2015, the Veteran's treating physician submitted a statement stating that he found it reasonable to assume that the Veteran's in-service caused, or at least significantly, contributed to the Veteran's arm numbness.  

The Board finds the C&P examination inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to service connection for a left arm condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this situation, the VA examiner offered only one reason in support of her opinion: the lack of notes in the Veteran's treatment records concerning his elbow or shoulder.  Yet it is understood that lack of treatment records does not conclusively demonstrate that a veteran did not suffer from an injury, as not all veterans immediately seek treatment for their ailments.  Moreover, the examiner did not address the Veteran's fall and what effect, if any, the fall might have had on the Veteran's current arm condition.  

Lastly, since the C&P examination, the Veteran has submitted new evidence from his treating physician, linking the Veteran's arm numbness to his fall in service.  In the subsequent examination, the examiner should address this opinion and clarify the inconsistency in the Veteran's diagnosis: does the Veteran suffer from asymptomatic degenerative joint disease or arm numbness? Is there a connection between the two? 

Concerning the Veteran's right knee condition, in May 2013, the Veteran underwent a left knee C&P examination in which the examiner concluded the Veteran suffered from right knee degenerative joint disease which was not due to, the result of, or aggravated by the Veteran's left knee pain.  To support her conclusion, the examiner stated there is a lack of arthroscopic notes for the time period when the Veteran underwent his arthroscopy; the Veteran did not demonstrate an antalgic gait, nor did he use assistive walking devices.  

The Board finds this examination inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to service connection for a right knee condition.  Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this situation, the examiner failed to explain the connection between her conclusion and her rationale.  The examiner merely stated that the absence of an antalgic gait and use of walking devices demonstrated the Veteran's right knee condition was not aggravated by his left knee condition, without explaining the link between those two statements. Accordingly, the Board finds this examination inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examiner for an examination to determine the nature and etiology of the Veteran's left arm conditions, to include numbness and asymptomatic degenerative joint disease.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's left arm condition is related to the Veteran's time in service.

The examiner should particularly note the Veteran's statement that he injured his neck and arm during a fall in service, and the statement from the Veteran's treating physician stating that the Veteran's numbness was caused by his fall in service. 

2.  Schedule the Veteran for an appropriate examiner for an examination to determine the nature and etiology of his right knee condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's right knee condition is due to, the result of, or aggravated by the Veteran's left knee pain.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


